United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           April 1, 2005
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                           No. 04-41109
                         Summary Calendar



DONNA DAVIS,

                                    Plaintiff-Appellant,

versus


COUNTY OF REFUGIO,

                                    Defendant-Appellee.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. 6:02-CV-102
                       --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Donna Davis (hereinafter “Davis”), a Hispanic female, sued

her employer, the County of Refugio (hereinafter “the County”) in

federal district court alleging that the County discriminated

against her on the grounds of race when it decided to terminate

her employment in violation of Title VII of the Civil Rights Act

of 1964.   The County filed an answer alleging that Davis was

terminated for cause, i.e., insubordination and unsatisfactory

performance; and after adequate time for discovery, the County

filed a motion for summary judgement.   The district court found

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 04-41109
                               -2-

that Davis had failed to present any evidence that the County’s

legitimate, nondiscriminatory reason for termination of her

employment was not believable; and the court further ruled that

Davis did not set forth any evidence that race was a motivating

factor in the decision to terminate her employment.    The district

court granted the County’s motion for summary judgment and

entered a final judgment accordingly.    Davis appeals.

     We have carefully reviewed the briefs, the record excerpts

and relevant portions of the record.    For the reasons stated by

the district court in its Memorandum and Order filed under date

of July 14, 2004, we affirm the final judgment dismissing Davis’

claims with prejudice entered on July 14, 2004.

     AFFIRMED.